 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this "Agreement") is made and entered into this 15th
day of May, 2008 (the “Effective Date”), by and between Conference Plus, Inc., a
Delaware corporation (the "Company"), and Timothy J. Reedy (the "Executive").

 

RECITALS

 

A.

The Company desires to retain Executive and recognizes the valuable services the
Executive has rendered and is expected to render in the future, and desires
assurance the Executive will provide his active participation in the business of
the Company; and

 

B.

The Executive wishes to be continue to serve the Company but desires the
assurances and benefits provided by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Company and the Executive
hereby agree as follows:

 

AGREEMENT

 

Article 1. Defined Terms

 

For the purposes of this Agreement, the following terms shall have the following
assigned meanings:

 

“Board”

-

means the board of directors of the Company.

 

 

 

“Business”

-

means the audio, video and data conferencing services business of Conference
Plus, Inc. and its subsidiaries, and any additional or related businesses
entered into or planned by them during Executive’s employment.

 

 

 

 

 

 

-1-

--------------------------------------------------------------------------------



 

“Cause”

-

means termination of Executive’s employment by the Company because of: (i) the
failure of the Company to meet any periodic (quarterly or other) performance
target set by the Board followed by the failure of the Company, after notice to
the Executive of such failure to meet the next periodic performance target
established by the Board. or (ii) Executive’s continued failure to comply with
the specific directions of the Board after a cure period determined by the
Board, as communicated in a written notice from the Board or appropriate senior
officer, which notifies him of the specific failure to comply; or Executive’s
taking of any action contrary to specific direction of the Board; or (iii) the
engaging by the Executive in willful, reckless or grossly negligent misconduct
which, in the good faith determination of the Board, is materially injurious to
the Company, its clients and customers or their reputations, monetarily or
otherwise, or (iv) the aiding or abetting a competitor or other breach by the
Executive of his fiduciary duty of loyalty to the Company; or (v) a breach
(other than an immaterial and inadvertent breach) by Executive of his
obligations of confidentiality or nondisclosure or (if applicable) any breach of
his obligations of noncompetition or nonsolicitation under any other written
agreement in effect between Executive and the Company; or (vi) unlawful use or
possession of illegal drugs on the Company’s premises; or (vii) conviction of
executive or pleading guilty or no contest to any felony or crime involving
moral turpitude.

 

 

 

“Change in Control”

-

of the Company shall be deemed to have occurred as of the first day that any one
or more of the following conditions shall have been satisfied:

 

 

 

 

 

(i) the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the United States Securities
Exchange Act of 1934, as amended, of ownership or more than 50% of either the
total number of shares of  outstanding common stock of the Company of all
classes of or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally , but a Change in Control shall not exist
under this clause (i) if persons who were shareholders of the Company
immediately prior to such purchase continue to collectively own 50% of more of
the combined voting power entitled to vote generally of the acquirer.

 

 

 

 

 

(ii) a reorganization, merger or consolidation of the Company, in each case,
with respect to which persons who were shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own 50% or more of the combined voting power entitled to vote
generally of the Company or the surviving or resulting entity (as the case may
be);

 

 

 

 

 

 

-2-

--------------------------------------------------------------------------------



 

 

 

(iii) a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (iii) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% of more of the combined voting power entitled
to vote generally of the acquirer.

 

 

 

“Company”

-

mans Conference Plus, Inc. subsidiary of Westell Technologies, Inc. , and in the
event of a Change in Control through purchase of Business and assets, the
purchaser thereof..

 

 

 

“Entity”

-

means any business, whether a corporation, partnership, sole proprietorship,
limited liability company, joint venture or other entity.

 

 

 

“Good Reason”

-

means concurrent with or within twelve months following the Change of Control,
either the total of Executive’s base salary and target bonus are reduced without
the Executive’s written approval, or Executive’s primary duties and
responsibilities as Chief Executive Officer of the Company materially reduced or
modified in such a way as to be qualitatively beneath the duties and
responsibilities befitting of the chief executive officer of a company of
comparable size in the Company’s business in the United States, without the
Executive’s written approval.

 

 

 

"Participate In"

-

means the having of any direct or indirect interest in any Entity, whether as a
partner, shareholder, member, operator, sole proprietor, agent, representative,
independent contractor, consultant, franchiser, franchisee, joint venturer,
owner or otherwise, or the rendering of any direct or indirect service or
assistance to any Entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise); provided that the term "Participate
In" shall not include the mere ownership of less than 5% of the stock of a
publicly-held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market.

 

 

 

"Restricted Period"

-

means the period commencing on the date of any termination of Executive’s
employment with the Company and expiring one year thereafter.

 

 

 

 

 

 

-3-

--------------------------------------------------------------------------------



 

“Severance Pay”

-

means (A) an amount equal to one year's base salary at the base salary rate in
effect for Executive as of the effective date of the termination, payable in
regular installments at the time salary would have been payable, provided,
however, that such payments shall be deferred until the six-month anniversary of
the date of Executive's termination of employment if deferral to such
anniversary date is required to comply with the provisions of Section 409A of
the Internal Revenue Code, (B) 100% of the target bonus amount authorized and
approved for Executive by the Company Board’s Compensation Committee for such
fiscal year or for the prior fiscal year, if higher.

 

 

 

“Severance Benefits”

-

means(i) continued benefits under COBRA as it applies to the medical and dental
benefits for Executive and those of his dependents who were covered dependents
as of the effective date of the termination ("COBRA Qualified Beneficiaries")
and (subject to the terms and conditions of the applicable benefit plans), the
Company shall pay the Company portion of the required premium or contribution
during the period in which the Executive is receiving severance payments from
the Company or the COBRA period (whichever is shorter), in an amount which the
Company was remitting on behalf of the Executive prior to his termination,
except that Executive shall be required to continue to pay that portion of any
premiums or contributions that the Executive was remitting prior to his
termination to maintain such benefit (subject to any increases imposed by the
benefit plan), and (ii) such other benefits as may be required by law or subject
to the terms of any benefit or retirement plan or other arrangement that would
by its terms apply to the Executive upon termination, provided that if a premium
or contribution is required, Executive shall remit all required premiums and
contributions in a manner required by the Company in order to continue that
benefit.

 

 

 

“Term”

-

means the period commencing on the Effective Date and expiring two years
thereafter.

 

 

 

“Termination Notice”

-

means a written notice which shall indicate the specific termination provisions
of this Agreement upon which the Company relies in effecting such termination.
For purposes of this Agree­ment, no such purported termination by the Company
shall be effective without Termination Notice.

 

 

 

 

 

 

-4-

--------------------------------------------------------------------------------





Article 2. Severance Pay

 

2.1 Termination with Severance Pay and Severance Benefits. The Company may at
any time terminate Executive’s employment without Cause or reason, by delivery
to Executive of a Termination Notice. Subject to section 2.3, and provided
Executive is not in breach of any of his obligations hereunder, Executive shall
be entitled to Severance Pay and Severance Benefits upon execution and
effectiveness of a general release of the Company and its affiliates in the form
attached as Exhibit A hereto and the expiration of any revocation period
thereunder without revocation, and conditional upon Executive’s continued
adherence to the post termination covenants in this Agreement,, if:

 

(i) a Change in Control occurs during the Term and Executive is terminated by
the Company or the purchaser of its Business without Cause in connection with or
within one year after the Change in Control (even if such termination is after
the expiration of the Term.); or

 

(ii) a Change in Control occurs within the Term, an event constituting Good
Reason occurs within a year after the Change in Control and
Executive subsequently resigns his position for Good Reason on account of such
event within six (6) months after occurrence of such Good Reason event (even if
such Good Reason event and/or the resignation are after expiration of the Term).

 

Such Severance Pay and Severance Benefits are in lieu of and not in addition to
any post termination payments or benefits to which Executive may otherwise be
entitled in accordance with Company policy, practice or any other agreement. The
Executive’s employment shall not be deemed to have been terminated in connection
with a Change in Control through purchase of assets and/or Business if the
Executive is offered employment by the purchaser for at the least the same
equivalent total cash compensation (base salary plus cash short term
incentives). Notwithstanding the foregoing, unless such purchaser assumes the
Company’s obligations under this Agreement, the Company shall remain liable to
Executive for Severance Pay and Severance Benefits upon a subsequent termination
of the Executive in accordance with this section 2.1, within one year following
the Change in Control.

 

2.2 Termination without Severance Pay or Severance Benefits . The Company may at
any time terminate the Executive for Cause, effective upon delivery to the
Executive of a Termination Notice. Executive shall not be entitled to Severance
Pay or Severance Benefits if the Executive dies, resigns his position for other
than Good Reason, does not accept employment described in the final paragraph of
Section 2.1, or is terminated by the Company for Cause

 

2.3 Forfeiture of Severance Pay and Severance Benefits. If Executive shall
breach (other than an immaterial and inadvertent breach) any obligation of
confidentiality, nondisclosure, noncompetition or nonsolicitation under this or
any other written agreement in effect between Executive and the Company or its
affiliates, then in addition to any rights the Company has under those
agreements to enjoin action and recover damages, the Company shall be released

 

 

-5-

--------------------------------------------------------------------------------



from any further obligation to pay Severance Pay or provide Severance Benefits
to the Executive.

 

2.4. Accord, Satisfaction, Settlement and Release. Executive agrees, for himself
and for Executive’s personal and legal representatives, assigns, executors,
administrators, successors, heirs, distributees, devisees and legatees, that
payment by the Company of Severance Pay and provision of Severance Benefits to
the extent required by this Agreement shall constitute a full, final and
complete accord, satisfaction, settlement and release of any and all claims
and/or suits against, and liabilities of, the Company and its affiliates, ,
whether existing as of the Effective Date, or thereafter arising, that any of
the foregoing persons may have in connection with Executive’s employment with
the Company.

 

2.5 No Obligation to Seek Further Employment. Executive shall not be required to
seek other employment, nor shall the amount of any Severance Payment provided
hereunder be reduced by any compensation earned by the Executive by virtue of
other employment after the date of termination of Executive’s employment with
the Company.

 

2.6 Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish Executive's existing rights to COBRA benefits or vested
benefits under retirement plans of the Company, but except for stock option
matters, are provided in lieu of any other termination benefits or severance
payment obligations under any policy or practice of the Company now or hereafter
in effect..

 

Article 3. Executive Covenants

 

3.1 Confidential Information. Executive acknowledges that the information,
observations and data obtained by him during the course of his employment by the
Company concerning the Business and affairs of the Company and its affiliates
(the " Company Information") are confidential and are the property of the
Company or its affiliates.. Executive hereby agrees that he shall not disclose
to any unauthorized person or use for his own account or for the account of any
third party any Company Information without the Company's written consent,
unless and then only to the extent the Westell Company Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or failure to act. Executive shall use his best efforts to
prevent the unauthorized misuse, espionage, loss or theft of the Company
Information. Executive further agrees to deliver to the Company at the
termination of his employment, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Business of the Company that Executive may then
possess or have under his control.

 

3.2 No Competition. Conditional upon the payment of Severance Pay and Severance
Benefits as set forth in section 2.1 above, , Executive agrees that during the
Restricted Period, Executive shall not, directly or indirectly, for himself, or
for any Entity, without the prior written consent of the Board of Directors of
Conference Plus, Inc. and the Board of Directors of Westell

 

 

-6-

--------------------------------------------------------------------------------



Technologies, Inc. through its Chief Executive Officer (which may be given or
denied in his sole discretion):

 

 

(a)

engage in or Participate In the Business or any other business that competes
with, or develops or offers products or services competitive with the Business,
from Illinois or any state or country in which the Company has Business or
customers, or has solicited customers; nor

 

 

(b)

engage in or Participate In the Business or any other business that competes
with, or develops or offers products or services competitive with the Business,
from any other location throughout the world; nor

 

 

(c)

call upon, solicit, serve, or accept business, from any customer or prospective
customer (wherever located) of the Company for the purpose of selling products
or services competitive with the Business; nor

 

 

(d)

interfere with any business relationship of the Company, with any of their
customers or prospective customers or induce any such customers or prospective
customers to discontinue or reduce their relationship with the Company.

 

Nothing in any provision of clauses (a) through (d) above shall be deemed to
prohibit Executive from accepting employment with a customer or supplier of the
Company which is not also a competitor of the Company, and further, the Parties
acknowledge and agree that Executive will not be subject to the non compete
obligations described in this section 3.2 if the Executive is terminated for any
reason other than those described in Section 2.1.

 

3.3 No Solicitation. Whether or not Executive is entitled to Severance Pay or
Severance Benefits, Executive shall not, during the Restricted Period: (i)
induce or attempt to induce any person who is employed by the Company in any
capacity to leave such person’s position, or in any way interfere with the
relationship between the Company and such person, or (ii) hire directly or
through another entity, in any capacity, any person who was employed by the
Company within 12 months prior to termination of Executive's employment or
during the Restricted Period, unless and until such person has been separated
from employment with the Company for at least six months.

 

3.4 Intellectual Property.. Executive assigns to Company all right, title, and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements or trade secrets, whether or not patentable
or registrable under copyright or similar laws, which Executive may have solely
or jointly conceived or developed or reduced to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of Company (collectively referred to as
"Inventions"). The term “Inventions” shall not include, and this Paragraph shall
not apply to, any invention for which no equipment, supplies, facility, or trade
secret information of Company was used and which was developed entirely on
Executive’s own time, unless (a) the invention relates (i) to the business of
Company, or (ii) to

 

 

-7-

--------------------------------------------------------------------------------



Company's actual or demonstrably anticipated research or development, or (b) the
invention results from any work performed by Executive for Company. Executive
further acknowledge that all original works of authorship which are made by
Executive (solely or jointly with others) within the scope of and during the
period of Executive's employment with Company and which are protected by
copyright were "works made for hire," as that term is defined in the United
States Copyright Act.

 

3.5 Reasonable Scope and Duration. Executive acknowledges that these
restrictions are reasonable in scope, are necessary to protect the trade secrets
and other confidential and proprietary information of the Company, that the
benefits provided hereunder are full and fair compensation for these covenants
and that these covenants do not impair Executive’s ability to be employed in
other areas of his expertise and experience. Specifically, Executive
acknowledges the reasonableness of the international scope of these covenants by
reason of the international customer base and prospective customer base and
activities of the Company, the widespread domestic and international scope of
Executive's contacts created during his employment with the Company, the
domestic and international scope of Executive's responsibilities with the
Company and his access to marketing strategies of the Company. Notwithstanding
the foregoing, if any court determines that any of the terms herein are
unreasonable or unenforceable, such court may interpret, alter, amend or modify
any or all of such terms to include as much of the scope, time period and intent
as will render such restrictions enforceable, and then in such reduced form,
enforce such terms.

 

Article 4. Additional Provisions

 

4.1 Equitable Remedies. Executive agrees that any breach or violation of the
covenants contained in Articles 3 of this Agreement would cause the Company
irreparable loss and damage for which money damages would be inadequate.
Therefore the parties agree that in the event of any breach or violation or
attempted breach or violation by the Executive of the covenants contained in
Articles 3, the Company may enforce the terms of this Agreement in a suit at
equity. In connection therewith, the Company may obtain a preliminary injunction
or restraining order immediately upon the commencement of any such suit, without
notice. Employee hereby waives any requirement or entitlement to demand that the
Company post any bond in connection with such suit. Employee also agrees that
any action for an injunction or restraining order shall be without prejudice to
any other remedy, cause of action for money damages or otherwise that the
Company may have by reason of breach, violation or attempted breach or violation
of this Agreement by Executive.

 

4.2 Successors and Assigns.

 

(a) The Company may, from time to time during the Term, cause a purchaser of the
business and assets of the Company to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such assumption had taken place. In that event, such purchaser
shall become primarily liable to

 

 

-8-

--------------------------------------------------------------------------------



Executive for payments hereunder, and the Company shall be thereafter released
from any further obligations under this Agreement.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
parties and their personal and legal representatives, assigns, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts remain payable hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive's devisee, legatee, or other designee
or, if there be no such designee, to the Executive's estate.

 

4.3 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested and postage prepaid, addressed, in the case of
Executive, to his latest address in the Company records, and in the case of the
Company, to the Company's principal office, provided that all notice to the
Company shall be directed to the attention of the Board of Directors with a copy
to the Secretary of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

4.4 Waiver, Amendment and Integration. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement sets forth the complete agreement of
the Company with regard to any post termination payment and benefits and
supercedes in its entirety any surviving commitments of the Company under the
Severance Agreement between the parties dated October 28, 2002.

 

4.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, excluding conflicts of law
principles.

 

4.6 No Employment Contract. Nothing in this Agreement shall be deemed to
constitute a contract or guaranty of employment or alter the at-will status of
Executive's employment.

 

4.7 Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

 

-9-

--------------------------------------------------------------------------------



4.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

4.9 Interpretation. Except where otherwise set forth to the contrary, references
to Articles, sections and parties mean Articles, sections and parties to this
Agreement; The word "including" means "including without limitation;" The use of
any pronoun in the singular or masculine form shall be deemed to include the
plural, feminine or neuter forms, as appropriate.

 

4.10 Tax Effect. All payments and benefits provided hereunder shall be provided
net of applicable withholding.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Conference Plus Inc.

EXECUTIVE

 

 

/s/ Thomas E. Mader_________

/s/ Timothy J. Reedy___________________

 

 

 

-10-

--------------------------------------------------------------------------------



EXHIBIT A

GENERAL RELEASE AGREEMENT

 

This General Release ("Agreement") is entered into by and between Conference
Plus, Inc. (the "Company") and Timothy J. Reedy (the "Executive"). In
consideration of the mutual promises set forth below, the Company and Executive
agree and covenant as follows:

 

1.            Executive, hereby resigns from all board seats and officer
positions with the Company, its parent and any other and any entity for which he
has been so serving at the Company’s request.

 

2.            Executive hereby on behalf of himself and his heirs, executors,
administrators, attorneys, successors and assigns, hereby remises, releases,
forever discharges and covenants not to sue the Company, its subsidiaries, and
their current and former shareholders, directors, officers, attorneys, agents,
employees, successors and assigns (the "Released Parties"), with respect to all
claims, suits, demands, actions or causes of action of any kind or nature
whatsoever, whether the underlying facts are known or unknown, which Executive
has had or now claims, pertaining to or arising out of Executive's employment by
the Company or Executive's separation from employment with the Company, whether
under any local, state or federal common law, statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended (including the
Older Workers Benefit Protection Act), 42 U.S.C. § 1981, the Civil Rights Act of
1991, the Family and Medical Leave Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Equal Pay Act, and the Illinois
Human Rights Act, and any tort, contract or quasi-contract claims, except as
hereinafter stated, or to any Workers' Compensation Act claim Executive may
have.

 

Nothing herein shall however constitute a release by Executive of his rights
under the Severance Agreement dated March ___, 2008 that arise in connection
with termination without Cause or for Good Reason (as defined therein), nor
shall it release the Company from any indemnification obligations it may have
under Delaware law or the Company's certificate of incorporation or bylaws with
respect to Executive's role as an officer or director of the Company from any
indemnification obligations it may have under Delaware law or its certificate of
incorporation or bylaws with respect to Executive's role as an officer or
director of the Company, or any vested benefits under the Company’s qualified
benefit plans.

 

3.            Subject to the such time constraints and other limitations as may
be imposed on Executive by his business and personal commitments and
obligations, Executive agrees to cooperate fully in any investigation or other
legal proceeding relating to the Company, its subsidiaries or any of their
parents or former parents with respect to any matter that arose during his
employment with the Company, or that may involve matters within his knowledge.
If any claims are asserted by the Company or any of the Released Parties against
a third party (or by a third party against the Company or any of the Released
Parties) regarding such a matter, Executive agrees to cooperate fully in the
prosecution or defense of such claim by the Company

 

 

-11-

--------------------------------------------------------------------------------



and any of the Released Parties without additional charge other than
reimbursement for out of pocket expenses.

 

4.            Executive represents that Executive has not filed any charges,
suits, claims or complaints against the Released Parties with respect to claims
released under Section 2, and agrees not to do so in the future with respect to
any such claims.

 

5.            Executive understands and expressly acknowledges that he is not
releasing or waiving any rights or claims that may arise after the date this
Agreement is executed. Executive understands and expressly acknowledges that, in
exchange for Executive's entry into this Agreement, Executive is receiving
consideration in addition to anything of value to which Executive is already
entitled.

 

6.            Executive acknowledges that the Company has advised Executive to
consult an attorney, at Executive's expense, with respect to this Agreement.
Executive further acknowledges that Executive has twenty-one (21) days from
receipt of this Agreement to accept and sign this Agreement and that Executive
has seven (7) days to revoke acceptance of this Agreement, including its waiver
and release provisions after signing it. Notice of such revocation shall be
provided to the attention of the vice president of Human Resources of the
Company. Executive further acknowledges that Executive may waive the twenty-one
day consideration period by requesting and executing a form for that purpose.
The form may be requested from the vice president of Human Resources. This
Agreement shall not become effective until the revocation period has expired.

 

7.            This Agreement is not, and shall not in any way be construed as,
an admission by the Company that it has acted wrongfully with respect to
Executive.

 

8.            Executive acknowledges that he has carefully read and fully
understands all of the provisions of this Agreement, and that he is knowingly,
voluntarily and willfully entering into this Agreement.

 

9.            Executive acknowledges that in executing this Agreement, Executive
has not relied upon any representation by the Company that is not set forth in
this Agreement or in the Employment Agreement.

 

13.          This Agreement shall be construed and enforced pursuant to the
substantive laws of the State of Illinois.

 

 

-12-

--------------------------------------------------------------------------------



PLEASE READ THIS AGREEMENT CAREFULLY

IT CONTAINS A RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS

 

Conference Plus, Inc.

 

By:______________________________

 

Date_____________________________

 

_______________________________

Executive

 

Date___________________________

 

__________________________________

Witness Signature

 

__________________________________

Name of Witness (Printed)

 

___________________________________

(Street Address)

 

____________________________________

(City, State, Zip Code)

 

 

 

-13-

 